          Case 1:21-cv-10328-ADB Document 8 Filed 03/02/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                           )
ALMEDIN KLAPUH, on behalf of               )
himself and all others similarly situated, )
                                           )
       Plaintiffs,                         )
                                           )          Case No.: 1:21-cv-10328-ADB
               v.                          )
                                           )
AMERICAN CARPET SOUTH INC. d/b/a )
ACS FLOORING, and                          )
JOSEPH SANTAGATA,                          )
                                           )
       Defendants.                         )
____________________________________)

FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                        INTRODUCTION

       This is a class action brought by Almedin Klapuh, on behalf of himself and all similarly

situated individuals who have worked as flooring installers for Defendant, American Carpet South

Inc. d/b/a ACS Flooring (“ACS”), and who have been misclassified as independent contractors,

denied wages and, upon information and belief, subjected to unlawful deductions from their wages.

As described below, Defendants have violated the Massachusetts wage laws in various ways.

Defendants have employed carpet and flooring installers (“Installers”) to install various types of

flooring in customers’ homes and businesses in Massachusetts, New Hampshire, and across the

Northeast United States. Despite ACS’ control over the Installers, as described herein, ACS

classified the Installers as “independent contractors.”

       Upon information and belief, the Installers regularly worked more than forty (40) hours

each week, and regularly worked greater than eight (8) hours per day but were not paid time and a

half for overtime hours worked. The Installers spent their time engaged in manual labor installing

                                                 1
          Case 1:21-cv-10328-ADB Document 8 Filed 03/02/21 Page 2 of 11




carpet, laying hardwood floors and other types of flooring, yet they were not paid time and half

for overtime hours.

        Defendants also deducted money from the Installers for, among other things:

shirts/uniforms with the ACS name and logo; ACS badges; CORI records for themselves and any

crew members; workers’ compensation ‘penalties’; and charge-back account payments/customer

complaint deductions.

        Plaintiff, Almedin Klapuh (“Plaintiff”), on behalf of himself and all others similarly

situated, allege violations of the Massachusetts wage law, M.G.L. c. 149 and c. 151, and seek

compensation for damages including lost wages and trebling of wages, interest, attorney’s fees and

costs, and any other relief that the court deems proper.

                                            PARTIES

   1.       Plaintiff, Almedin Klapuh, is an individual who resides at 48 Conant Street, Revere,

            MA 02151.

   2.       Plaintiff brings this claim on behalf of himself and all other similarly situated, namely

            all individuals who provided services to the Defendants as flooring installers and

            suffered violations alleged herein. The proposed class meets the requirements of

            M.G.L. c. 149, § 150, M.G.L. c. 151, §§ 1B and 20, and/or Mass.R.Civ.P. 23 for class

            certification.

   3.       Defendant, American Carpet South Inc. d/b/a ACS Flooring (“ACS”), is a New Jersey

            limited liability company with its principal office located at 347 Broadway, Passaic,

            NJ 07055, and a registered agent in the Commonwealth at Legalinc Corporate Services

            Inc., 1900 West Park Drive, Suite 280B, Westborough, MA. At all relevant times

            herein, ACS operated a service center location in Springfield, MA.



                                                 2
      Case 1:21-cv-10328-ADB Document 8 Filed 03/02/21 Page 3 of 11




4.     Defendant, Joseph Santagata (“Santagata”), is an individual resident of New Jersey

       with a residential address at 22 Nottingham Court, Ringwood, NJ 07456. Santagata is

       the Chief Executive Officer, President, and sole Director of ACS.

                            JURISDICTION AND VENUE

5.     Jurisdiction is proper in superior court in the Commonwealth of Massachusetts

       pursuant to Mass. G. L. c. 212, § 3, because there is no reasonable likelihood that the

       recovery for Plaintiff and for all others similarly situated will be less than or equal to

       $50,000 but not greater than $75,000.

6.     Venue is proper in Suffolk County because Plaintiff, Almedin Klapuh, resides in

       Suffolk County.

                              STATEMENT OF FACTS

7.     ACS specializes in sourcing, furnishing, and installing residential and commercial

       flooring.

8.     ACS operates a website and, in a section titled “Our Story,” ACS boasts that it is the

       “premier flooring installation services company on the East Coast.”

9.     ACS installs flooring for customers throughout Massachusetts, as well as throughout

       the northeast region of the United States, from Virginia to Maine.

10.    Upon information and belief, at all times relevant hereto, ACS has kept a business

       location within Massachusetts at 88 Industry Avenue Rear 1, Springfield, MA 01104.

11.    ACS is a flooring installation partner to commercial retail customers, such as The

       Home Depot, and contracts with those commercial retail customers to provide carpet

       and flooring installation to that retailers’ customers.

12.    In or around May 2013, ACS hired the Plaintiff as an Installer.



                                             3
      Case 1:21-cv-10328-ADB Document 8 Filed 03/02/21 Page 4 of 11




13.    ACS requires Installers, such as the Plaintiff, to submit to and pay for a Criminal

       Offender Record Information (“CORI”) check.

14.    ACS requires Installers, such as the Plaintiff, to incorporate as a corporation or limited

       liability company in their home State and provide proof/paperwork of the Installer’s

       federal Employment Identification Number (EIN).

15.    ACS requires that any workers, employees, and/or subcontractors of Installers also

       submit to a CORI check, at the Installer’s expense.

16.    ACS requires Installers, such as the Plaintiff, to maintain and provide proof of liability

       insurance policies, including Commercial General Liability, Auto Liability for

       vehicles used to perform installation work, Workers Compensation, Employers

       Liability, and Commercial Excess Liability Coverage.

17.    ACS requires Installers to name ACS as an additional insured on all such insurance

       policies.

18.    ACS requires Installers to wear an ACS name badge and t-shirt when performing

       installation work on behalf of ACS.

19.    ACS requires that all workers, employees, and/or subcontractors associated with the

       Installer wear an ACS name badge and t-shirt when performing installation work on

       behalf of ACS.

20.    Upon information and belief, ACS requires that Installers follow specific standards of

       conduct when performing installation work on behalf of ACS.

21.    Upon information and belief, from May 2013 to approximately November 2019, ACS

       provided work orders to the Installers to appear for work at various locations in

       Massachusetts.



                                             4
      Case 1:21-cv-10328-ADB Document 8 Filed 03/02/21 Page 5 of 11




22.    During that time, ACS directed the Plaintiff and other Installers to perform flooring

       installations for its retail clients at customers’ homes and businesses throughout

       Massachusetts and New Hampshire, among other places.

23.    ACS receives and assesses any customer complaints or charge-back requests related

       to an Installer’s work.

24.    ACS controlled the installation projects which were awarded to the Plaintiff and other

       Installers.

25.    Upon information and belief, ACS generally compensates the Installers such as the

       Plaintiff by paying them either a small percentage of the total project price or a small

       percentage of the cost of the total square footage of flooring purchased by the customer

       for the project.

26.    Accordingly, the Installers’ pay varies from project to project.

27.    Upon information and belief, ACS did not pay Plaintiff or the other Installers the

       wages owed to them.

28.    Upon information and belief, ACS did not pay Plaintiff or the other Installers an hourly

       rate equal to minimum wage for all of the hours that they performed services for ACS.

29.    Upon information and belief, ACS did not pay Plaintiff or the other Installers an hourly

       rate equal to one and one-half times their regular hourly rate for all of the hours that

       they worked in excess of forty (40) during a workweek for ACS.

30.    Upon information and belief, ACS did not pay Plaintiff or the other Installers for travel

       time or travel expenses that they incurred while performing services for ACS.




                                            5
      Case 1:21-cv-10328-ADB Document 8 Filed 03/02/21 Page 6 of 11




31.    Upon information and belief, ACS made improper deductions from the wages of

       Plaintiff and the other Installers, including but not limited to customer charge-backs,

       ACS badges, and installation warranties/guarantees.

32.    ACS did not provide Plaintiff or the other Installers with any sick time, vacation time,

       or paid time off.

33.    Upon information and belief, ACS determined the manner, method, and amount of

       compensation for Plaintiff and the other Installers without negotiation.

34.    ACS classified Plaintiff and the other Installers as independent contractors; however,

       they are actually the employees of ACS.

35.    ACS retains the right to control and does control the work of Plaintiff and the other

       Installers.

36.    Plaintiff and the other Installers are not free from control and direction in connection

       with their performance of services for ACS.

37.    Plaintiff and the other Installers perform services within the usual course of ACS’

       business, to wit: carpet and flooring installation.

38.    Upon information and belief, Plaintiff and other Installers “wear the hat” of ACS while

       installing flooring, including wearing ACS badges, t-shirts, and presenting themselves

       as ACS employees.

39.    Defendants’ violations, as set forth above, have been made knowingly and willfully,

       and/or in reckless disregard of their employees’ rights.

40.    Plaintiff filed a Non-Payment of Wages Complaint with the Massachusetts Attorney

       General’s Office and has been granted a private right of action pursuant to M.G.L. c.

       149, § 150 and/or c. 151, §§ 1B and 20 to pursue in civil court the claims herein.



                                             6
      Case 1:21-cv-10328-ADB Document 8 Filed 03/02/21 Page 7 of 11




                                CLASS ALLEGATIONS

41.    Plaintiff’s claims satisfy all of the requirements for class treatment under Mass. R. Civ.

       P. 23 and M.G.L. c. 149, § 150 and M.G.L. c. 151, §§ 1B and 20.

42.    The proposed class of Installers is so numerous that joinder of all members would be

       impracticable.

43.    The proposed class of Installers are those Installers who performed work in

       Massachusetts.

44.    There are issues of law and fact raised by Plaintiff’s claims common to all members

       of the proposed class, in that the claims raise similar legal and factual issues

       concerning the Defendants’ relationship with and compensation structure for Installers

       working for the Defendants.

45.    Class treatment is superior to other available methods for the fair and efficient

       adjudication of the controversy for a number of reasons, including but not limited to

       the following:

       a. the case challenges the policies of a relatively large employer and many employees

          may be reluctant to bring claims individually for fear of retaliation or for ignorance

          as to their rights;

       b. some class members may have worked for the Defendants for so short a period of

          time that their individual damages would not be worth the cost and effort to bring

          individual claims;

       c. many class members will not have the resources to bring individual claims; and

       d. it would be highly inefficient to require each employee affected by the practices

          challenged herein to bring his or her own individual claim.



                                             7
      Case 1:21-cv-10328-ADB Document 8 Filed 03/02/21 Page 8 of 11




46.    Upon information and reasonable belief, each proposed class member’s claim for

       unpaid wages and failure to pay overtime will total less than Sixty-Five Thousand

       Dollars ($65,000).

47.    Upon information and reasonable belief, the proposed class’s damages will total less

       than Four Million Dollars ($4,000,000).

                                   COUNT I
          (Violation of the Massachusetts Independent Contractor Law)

48.    Plaintiff repeats and re-alleges each and every allegation contained in this Complaint

       and incorporates them into this count as if specifically alleged herein.

49.    The Defendants have violated M.G.L. c. 149, § 148B by misclassifying the Plaintiff

       and the proposed class members of the Installers as independent contractors when,

       under the Massachusetts Wage Act, they are actually employees.

50.    This count is brought pursuant to M.G.L. c. 149, §§ 148B and 150.

                                    COUNT II
                (Violation of Massachusetts Wage Law – Overtime)

51.    Plaintiff repeats and re-alleges each and every allegation contained in this Complaint

       and incorporates them into this count as if specifically alleged herein.

52.    The Defendants have violated M.G.L. c. 151, § 1A by failing to pay Plaintiff, and the

       proposed class members of Installers, one-and-one-half times their applicable wages

       for all hours worked over forty (40) per week.

53.    This count is brought pursuant to M.G.L. c. 151, § 1B.

                                   COUNT III
        (Violations of the Massachusetts Wage Law – Failure to Pay Wages)

54.    Plaintiff repeats and re-alleges each and every allegation contained in this Complaint

       and incorporates them into this count as if specifically alleged herein.

                                            8
      Case 1:21-cv-10328-ADB Document 8 Filed 03/02/21 Page 9 of 11




55.    The Defendants have violated M.G.L. c. 149, § 148 by making certain unlawful

       deductions from the paychecks of Plaintiff and the proposed class members of the

       Installers.

56.    The Defendants have further violated M.G.L. c. 149, § 148 by failing to pay to Plaintiff

       and the proposed class of Installers all wages and benefits paid to ACS’ properly

       classified employees including vacation and holiday pay, and state and federal

       withholding taxes.

57.    This count is brought pursuant to M.G.L. c. 149, §§ 148 and 150.

                                   COUNT IV
                     (Unjust Enrichment and Quantum Meruit)

58.    Plaintiff repeats and re-alleges each and every allegation contained in this Complaint

       and incorporates them into this count as if specifically alleged herein.

59.    The Plaintiff and class members have been deprived by the Defendants of the fair value

       of their services and are thus entitled to recovery in quantum meruit pursuant to the

       common law of the Commonwealth of Massachusetts.

60.    As a direct and proximate result of Defendants’ conduct, Defendants have received

       substantial benefits to which they had no entitlement, at the Plaintiff and class

       members’ expense, including lost profits.

61.    Defendants have thus unjustly enriched themselves to the detriment of the Plaintiff

       and the class members in violation of Massachusetts common law.

                                   JURY DEMAND

              Plaintiff requests a trial by jury on claims alleged herein.




                                            9
        Case 1:21-cv-10328-ADB Document 8 Filed 03/02/21 Page 10 of 11




WHEREFORE, the Plaintiff requests that this Honorable Court enter the following relief:

   1. Grant class certification allowing this action to proceed as a class action under

       Massachusetts Rule of Civil Procedure 23 and M.G.L. c. 149, § 150 and M.G.L. c. 151, §§

       1B and 20;

   2. Award the Plaintiff and class members damages under M.G.L. c. 149, and c. 151, and their

       common law claims, including, but not limited to, mandatory treble damages under M.G.L.

       c. 149, § 150 and M.G.L. c. 151, §§ 1B and 20;

   3. Award the Plaintiff and class members reasonable costs, expenses, and attorneys’ fees

       under M.G.L. c. 149, § 150 and M.G.L. c. 151, §§ 1B and 20; and,

   4. Award Plaintiff and class members any other relief to which they may be entitled.


                                           Respectfully submitted,

                                           ALMEDIN KLAPUH,
                                           on behalf of himself and all others similarly
                                           situated,
                                           By his attorneys,


                                           /s/ Amie DiGiampaolo
                                           Travis J. Jacobs, Esq. (BBO# 671921)
                                           Amie DiGiampaolo, Esq. (BBO# 662558)
                                           THE JACOBS LAW, LLC
                                           36 Bromfield Street, Ste. 502
                                           Boston, MA 02108
                                           TJacobs@TheJacobsLaw.com
                                           AmieD@TheJacobsLaw.com
Dated: March 2, 2021                       800.652.4783 (P) / (F) 888.613.1919




                                              10
         Case 1:21-cv-10328-ADB Document 8 Filed 03/02/21 Page 11 of 11




                               CERTIFICATE OF SERVICE

       I, Amie DiGiampaolo, counsel for the Plaintiffs, hereby certify that this document, filed

through the ECF system, will be sent electronically to the registered participants as identified on

the Notice of Electronic Filing and copies will be sent via first-class mail to those indicated as

non-registered participants on March 2, 2021.

                                              /s/ Amie DiGiampaolo
                                              Amie DiGiampaolo, Esq.




                                                 11
